DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) in claim 71 the limitation  “a sensor made of a material corresponding to a rate of corrosion of a wall of a pipe; . . . .[italicizing by the Examiner]” is not clear.  In what way does the sensor material correspond to a rate of corrosion of a wall of a pipe?  Does this limitation mean that the sensor is made or a material that has a rate of corrosion substantially the same as the rate of corrosion of a wall of a pipe?

b) in claim 71 the scope of the limitation  “a sensor made of a material corresponding to a rate of corrosion of a wall of a pipe; . . . .[italicizing by the Examiner]” is not clear. Since there must be many millions upon millions of pipes in the world, made of many metals and alloys, the range of possible corrosion rates for a wall of a pipe is enormous.  So the reference value of the corrosion rate of a wall of “a pipe” is meaningless.

c)  in claim 71, lines 4-5, what object is the “electrical characteristic” is a characteristic of, the wall of the pipe?

d) in claim 76 the limitation “the sensor comprises a plurality of coupon portions to corrode at a rate corresponding to the rate of corrosion of the wall…” is not clear.  What is the scope of this correspondence in corrosion rates?  




e) claim 79 recites the limitation “the electrical signal is a second electrical signal”.  Does this mean that the detector is configured to receive a first electrical signal and a second electrical signal from the sensor or is Applicant claiming an (or two) electrical signal, which is presumably a transient phenomenon, as part of the corrosion monitoring system?

f) claim 79 recites in the last paragraph “the detector to store in memory a predetermined voltage value, transmit a first electrical signal through the sensor having the predetermined voltage value, and use the predetermined voltage . . . .”  The Examiner suggests that Applicant change “the detector to store in memory . . . .” to – the detector configured to store in memory . . . .” otherwise the last paragraph could be interpreted as a recitation of several method steps in a device (system) claim. If published in a patent the Public would not know whether a detector would have to actually perform these steps in order to infringe the claimed corrosion monitoring system.    

g) in claim 81 the limitation  “a sensor made of a material corresponding to a rate of corrosion of a wall of a pipe; . . . .[italicizing by the Examiner]” is not clear.  In what way does the sensor material correspond to a rate of corrosion of a wall of a pipe?  Does this limitation mean that the sensor is made or a material that has a rate of corrosion substantially the same as the rate of corrosion of a wall of a pipe?
h) in claim 81 the scope of the limitation  “a sensor made of a material corresponding to a rate of corrosion of a wall of a pipe; . . . .[italicizing by the Examiner]” is not clear. Since there must be many millions upon millions of pipes in the world, made of many metals and alloys, the range of possible corrosion rates for a wall of a pipe is enormous.  So the reference value of the corrosion rate of a wall of “a pipe” is meaningless.

i)  in claim 81, lines 2-3, what object is the “electrical characteristic” is a characteristic of, the wall of the pipe?

j) in claim 86 the limitation “the sensor comprises a plurality of coupon portions to corrode at a rate corresponding to the rate of corrosion of the wall…” is not clear.  What is the scope of this correspondence in corrosion rates?  




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 71 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,266,854 B2 meets all of the limitations of claim 71 of the instant application.  To wit,

Claim 71

    PNG
    media_image1.png
    93
    660
    media_image1.png
    Greyscale


claim 5 of U.S. Patent No. 11,266,854 B2 (which includes the limitations of claim 1)

    PNG
    media_image2.png
    212
    463
    media_image2.png
    Greyscale


            
    PNG
    media_image3.png
    85
    457
    media_image3.png
    Greyscale



Claim 71

    PNG
    media_image4.png
    151
    675
    media_image4.png
    Greyscale







claim 5 of U.S. Patent No. 11,266,854 B2 (which includes the limitations of claim 1)

    PNG
    media_image5.png
    308
    422
    media_image5.png
    Greyscale


Claim 71


    PNG
    media_image6.png
    261
    681
    media_image6.png
    Greyscale






claim 5 of U.S. Patent No. 11,266,854 B2 (which includes the limitations of claim 1)

    PNG
    media_image7.png
    365
    420
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    117
    429
    media_image8.png
    Greyscale



Claim 71


    PNG
    media_image9.png
    311
    689
    media_image9.png
    Greyscale


claim 5 of U.S. Patent No. 11,266,854 B2 (which includes the limitations of claim 1)

    PNG
    media_image10.png
    185
    442
    media_image10.png
    Greyscale



Claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2.  Claim 71, from which claim 72 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the penultimate paragraph of claim 1 of U.S. Patent No. 11,266,854 B2 (“compare at least . . . .”, which is included in claim 5) meets the additional limitation of claim 72 of the instant application.

Claim 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 together of U.S. Patent No. 11,266,854 B2.  Claim 71, from which claim 73 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,266,854 B2 meets the additional limitation of claim 73 of the instant application.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	

Claim 74 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, and 14 together of U.S. Patent No. 11,266,854 B2.  Claim 71, from which claim 74 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,266,854 B2 meets the first additional limitation of claim 74 of the instant application and claim 14 of U.S. Patent No. 11,266,854 B2 meets the first additional limitation of claim 74.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. As for independent claim 14, it would have obvious to one of ordinary skill in the art to consider combining together features from this claim with those of claim 5 and 7 because the devices of these three claims otherwise significantly overlap in function and structure.  Namely, all of the devices of claims 5, 7, and 14 are for a corrosion monitoring device to monitor corrosion of a pipe of a fire sprinkler system and all have the same the same detector circuit.   


Claim 75 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 together of U.S. Patent No. 11,266,854 B2.  Claim 71, from which claim 75 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,266,854 B2 meets the additional limitation of claim 75 of the instant application.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 76 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2.  Claim 71, from which claim 76 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the penultimate paragraph of claim 5 of U.S. Patent No. 11,266,854 B2 meets the additional limitation of claim 76 of the instant application.


Claim 77 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10 together of U.S. Patent No. 11,266,854 B2.  
Claim 71, from which claim 77 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 11,266,854 B2 meets the additional limitation of claim 77 of the instant application.  It would have obvious to one of ordinary skill in the art to consider combining together features from claim 10 with those of claim 5 because the devices of these two claims otherwise significantly overlap in function and structure.  Namely, all of the devices of claims 5 and 10 are for a corrosion monitoring device to monitor corrosion of a pipe of a fire sprinkler system and all have the same the same detector circuit.  Also, it clearly would be beneficial to know whether “water in the pipe will freeze based on the temperature of the interior of the pipe” (claim 10) because it is well-known that frozen water in a pipe expands and so may crack or burst the pipe causing a water leak, if not a flood of water.  


Claim 78 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2.  Claim 71, from which claim 78 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because to provide “a transmission circuit to transmit the indication of the corrosion status to a remote device…” is obvious over claim 5 alone.  Claim 5 of U.S. Patent No. 11,266,854 B2 is for a “corrosion monitoring device to monitor corrosion in a pipe of a fire sprinkler system.’  Clearly, a fire sprinkler system must not be allowed to undergo any operational degradation as it is an emergency system that must always be ready to be instantaneously activated.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the device (system) of claim 5 a transmission circuit to transmit the indication of the corrosion status of a pipe of a fire sprinkler system to a remote device, such as a part of a building maintenance system, because this will provide 24 hour reassurance to the owner and supervisor of the building or structure in which the first sprinkler system is located that the pipe(s) through which water for putting out a fire is to flow is either in good condition so that such water if needed will flow unimpeded or without leaking out of the pipe or is starting to degrade and needs repair or to be replaced.       


Claim 79 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 of U.S. Patent No. 11,266,854 B2.  Claim 71, from which claim 79 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations of claim 79, if not already implied by claims  5 and 2, are obvious over these claims.  Claim 5 of U.S. Patent No. 11,266,854 B2 includes the limitations of claim 1, from which it depends.  Claim 1 requires 

    PNG
    media_image11.png
    148
    453
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    136
    464
    media_image12.png
    Greyscale


	To make such a comparison involving a previously monitored electrical characteristic clearly implies that a previous electrical signal has been transmitted through the at least one sensor portion, that is, that the electrical signal in claim 5 is a second electrical signal and that a change in an electrical characteristic based on the electrical signal has been monitored.  Furthermore, memory is clearly needed to store the monitored change in electrical characteristic due to the first electrical signal so that the future comparison could be made.  As for the electrical characteristic being a voltage, claim 2 of  U.S. Patent No. 11,266,854 B2 states,

    PNG
    media_image13.png
    204
    542
    media_image13.png
    Greyscale

Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 81 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,266,854 B2 renders obvious all of the limitations of claim 71 of the instant application.  Although claim 5 of U.S. Patent No. 11,266,854 B2 is not a method claim it discloses a corrosion monitoring system that is clearly intended to be used as described in the method of claim 81.  To wit,

Claim 81
	
    PNG
    media_image14.png
    28
    307
    media_image14.png
    Greyscale

 
    PNG
    media_image15.png
    68
    698
    media_image15.png
    Greyscale



   claim 5 of U.S. Patent No. 11,266,854 B2 (which includes the limitations of claim 1)

    PNG
    media_image16.png
    345
    485
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    89
    473
    media_image17.png
    Greyscale





Claim 81

    PNG
    media_image18.png
    113
    685
    media_image18.png
    Greyscale

claim 5 of U.S. Patent No. 11,266,854 B2 (which includes the limitations of claim 1)


    PNG
    media_image19.png
    392
    483
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    159
    492
    media_image20.png
    Greyscale




Claim 81


    PNG
    media_image21.png
    35
    444
    media_image21.png
    Greyscale






claim 5 of U.S. Patent No. 11,266,854 B2 (which includes the limitations of claim 1)

    PNG
    media_image22.png
    150
    453
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    158
    470
    media_image23.png
    Greyscale




Claim 82 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2.  Claim 81, from which claim 82 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the penultimate paragraph of claim 1 of U.S. Patent No. 11,266,854 B2 (“compare at least . . . .”, which is included in claim 5) strong suggests the additional limitation of claim 82 of the instant application.






Claim 83 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 together of U.S. Patent No. 11,266,854 B2.  Claim 81, from which claim 83 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,266,854 B2 strongly the additional limitation of claim 83 of the instant application.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 84 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, and 14 together of U.S. Patent No. 11,266,854 B2.  Claim 81, from which claim 84 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,266,854 B2 strongly suggests the first additional limitation of claim 84 of the instant application and claim 14 of U.S. Patent No. 11,266,854 B2 strongly suggests the first additional limitation of claim 74.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. As for independent claim 14, it would have obvious to one of ordinary skill in the art to consider combining together features from this claim with those of claim 5 and 7 because the devices of these three claims otherwise significantly overlap in function and structure.  Namely, all of the devices of claims 5, 7, and 14 are for a corrosion monitoring device to monitor corrosion of a pipe of a fire sprinkler system and all have the same the same detector circuit.   


Claim 85 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 together of U.S. Patent No. 11,266,854 B2.  Claim 81, from which claim 85 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,266,854 B2 strongly suggests the additional limitation of claim 85 of the instant application.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 



Claim 86 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2.  Claim 81, from which claim 76 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the penultimate paragraph of claim 5 of U.S. Patent No. 11,266,854 B2 meets the additional limitation of claim 86 of the instant application.





Claim 87 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10 together of U.S. Patent No. 11,266,854 B2.  
Claim 81, from which claim 87 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 11,266,854 B2 strongly suggests the additional limitation of claim 87 of the instant application.  It would have obvious to one of ordinary skill in the art to consider combining together features from claim 10 with those of claim 5 because the devices of these two claims otherwise significantly overlap in function and structure.  Namely, all of the devices of claims 5 and 10 are for a corrosion monitoring device to monitor corrosion of a pipe of a fire sprinkler system and all have the same the same detector circuit.  Also, it clearly would be beneficial to know whether “water in the pipe will freeze based on the temperature of the interior of the pipe” (claim 10) because it is well-known that frozen water in a pipe expands and so may crack or burst the pipe causing a water leak, if not a flood of water.  


Claim 88 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,266,854 B2.  Claim 81, from which claim 88 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because  “transmitting, by a transmission circuit, the indication of the corrosion status to a remote device…” is obvious over claim 5 alone.  Claim 5 of U.S. Patent No. 11,266,854 B2 is for a “corrosion monitoring device to monitor corrosion in a pipe of a fire sprinkler system.’  Clearly, a fire sprinkler system must not be allowed to undergo any operational degradation as it is an emergency system that must always be ready to be instantaneously activated.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide in the device (system) of claim 5 a transmission circuit to transmit the indication of the corrosion status of a pipe of a fire sprinkler system to a remote device, such as a part of a building maintenance system, because this will provide 24 hour reassurance to the owner and supervisor of the building or structure in which the fire sprinkler system is located that the pipe(s) through which water for putting out a fire is to flow is either in good condition so that such water if needed will flow unimpeded or without leaking out of the pipe or is starting to degrade and needs repair or to be replaced.       



Claim 89 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 2 of U.S. Patent No. 11,266,854 B2.  Claim 81, from which claim 89 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitations of claim 89, if not already implied by claims  5 and 2, are obvious over these claims.  Claim 5 of U.S. Patent No. 11,266,854 B2 includes the limitations of claim 1, from which it depends.  Claim 1 requires 

    PNG
    media_image11.png
    148
    453
    media_image11.png
    Greyscale


    PNG
    media_image24.png
    158
    478
    media_image24.png
    Greyscale

	To make such a comparison involving a predetermined electrical characteristic value clearly implies a memory is clearly needed to store this value so that the future comparison could be made.  As for the electrical characteristic being a voltage, claim 2 of  U.S. Patent No. 11,266,854 B2 states,

    PNG
    media_image13.png
    204
    542
    media_image13.png
    Greyscale

Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 71 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Homer Wilson US 3,616,417 (hereafter ‘Wilson”) and Ponstingl et al. US 2005/0135546 A1 (hereafter “Ponstingl“).


Addressing claim 71, Wilson discloses a corrosion monitoring system (see the title, Figures 1 and 4, and col. 3:54-59), comprising: 
a sensor (17) made of a material corresponding to a rate of corrosion of a wall of a pipe (see col. 3:65-721); and 
a detector (Figure 4) to: 
receive an electrical signal from the sensor, the electrical signal indicating a monitored value of an electrical characteristic (col. 4Z:26-34); 
determine a rate of corrosion of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic (col. 5:69 – col. 6:032); and 
output an indication of the corrosion rate (col. 5:69-72).



	Although, as indicated above, Wilson does disclose that the detector is configured to determine a rate of corrosion of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic and also output an indication of the corrosion rate, Wilson, though, does not disclose that the detector is configured to determine a corrosion status indicative of at least one of a corrosion level of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic and also output an indication of the corrosion status.  
Ponstingl discloses a corrosion monitoring system, which may be used to monitor corrosion of a pipe.  Although the corrosion sensor used in the corrosion monitoring system of Ponstingl is an optical sensor, Ponstingl does disclose determining corrosion rate and corrosion status.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the detector of Wilson also determine corrosion status of the pipe as taught by Ponstingl3 because as taught by Ponstingl depending on the severity of the corrosion action remedial action may be taken or previous remedial action adjusted, such as introducing corrosion inhibiting materials into the flow stream, altering the chemical mix of the corrosion inhibiting materials, or shutting down part of the pipe to have personnel perform maintenance or repair.  See Ponstingl the title, and paragraphs [0003], [0005], [0006], [0010], and paragraphs [0048]-[0052].  
	

    

Addressing claim 81, the method steps of claim 81 are obvious over Wilson as   Wilson discloses a corrosion monitoring system configured to perform these steps.  Wilson discloses a corrosion monitoring system (see the title, Figures 1 and 4, and 
col. 3:54-59), comprising: 
a sensor (17) made of a material corresponding to a rate of corrosion of a wall of a pipe (see col. 3:65-724); and 
a detector (Figure 4) to: 
receive an electrical signal from the sensor, the electrical signal indicating a monitored value of an electrical characteristic (col. 4Z:26-34); 
determine a rate of corrosion of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic (col. 5:69 – col. 6:035); and 
output an indication of the corrosion rate (col. 5:69-72).



	Although, as indicated above, Wilson does disclose that the detector is configured to determine a rate of corrosion of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic and also output an indication of the corrosion rate, Wilson, though, does not disclose that the detector is configured to determine a corrosion status indicative of at least one of a corrosion level of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic and also output an indication of the corrosion status.  
Ponstingl discloses a corrosion monitoring system, which may be used to monitor corrosion of a pipe.  Although the corrosion sensor used in the corrosion monitoring system of Ponstingl is an optical sensor, Ponstingl does disclose determining corrosion rate and corrosion status.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the detector of Wilson also determine corrosion status of the pipe as taught by Ponstingl6 because as taught by Ponstingl depending on the severity of the corrosion action remedial action may be taken or previous remedial action adjusted, such as introducing corrosion inhibiting materials into the flow stream, altering the chemical mix of the corrosion inhibiting materials, or shutting down part of the pipe to have personnel perform maintenance or repair.  See Ponstingl the title, and paragraphs [0003], [0005], [0006], [0010], and paragraphs [0048]-[0052].  
Claims 71-73, 76, 81-83, 86, and 90 are rejected under 35 U.S.C. 103 as being obvious over Munn et al. GB 2504214 A (hereafter “Munn”).


Addressing claim 71, Munn discloses a corrosion monitoring system (see the title and Abstract) , comprising:
a sensor (Figure 1) made of a material corresponding to a rate of corrosion of a wall of a pipe (as a first matter, Munn discloses that the sensor may be attached to a pipe.  See page 1, lines 1-8, and page 11, lines 16-21.  Munn also discloses that the sensor comprises a wire made of a metal or alloy having a rate of corrosion corresponding to a rate of corrosion of a material  present in the system.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the “material  present in the system” be a wall of a pipe, especially if the pipe is part of a fire sprinkler system (see page 8, lines 5-11, Abstract (noting especially “a sprinkler system”); and claim 17 (noting especially “a sprinkler system”.) because any significant corrosion to any portion of a pipe of fire sprinkler system would be very detrimental to the proper functioning of this system, resulting in great material loss or even injury and death if a fire breaks out before remedial action has ben taken to repair or replace the corroded pipe); and 
a detector (not shown, but clearly disclosed


    PNG
    media_image25.png
    163
    1013
    media_image25.png
    Greyscale

	See page 8, lines 13-15.) to: 
receive an electrical signal from the sensor, the electrical signal indicating a monitored value of an electrical characteristic (again, see page 8, lines 13-15, which is reproduced just above.); 
determine a corrosion status indicative of at least one of a corrosion level of the wall and a rate of corrosion of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic ( this limitation is implied by the following

    PNG
    media_image26.png
    216
    886
    media_image26.png
    Greyscale

See page 5, lines 16-20); and 
output an indication of the corrosion status (see again page 5, lines 16-20).



Addressing claims 72 and 82, for the additional limitations of these claims see again Munn page 5, lines 16-20, and also see claim 11.  
Addressing claims 73 and 83, for the additional limitations of these claims note the following in Munn


    PNG
    media_image27.png
    309
    800
    media_image27.png
    Greyscale

	See Munn page 4.


Addressing claims 76 and 86, for the additional limitations of these claims first recall from the rejection of underlying claim 71 (for claim 76) and claim 81 (for claim 86) the importance of knowing the corrosion status of a wall of a pipe of a fire sprinkler system.  As for providing a plurality of coupon portions, note the following in Munn


    PNG
    media_image27.png
    309
    800
    media_image27.png
    Greyscale

	See Munn page 4.
Addressing claim 81, the method steps of claim 81 are obvious over Munn as   Munn discloses a corrosion monitoring system configured to perform these steps.  Munn discloses a corrosion monitoring system (see the title and Abstract) , comprising:
a sensor (Figure 1) made of a material corresponding to a rate of corrosion of a wall of a pipe (as a first matter, Munn discloses that the sensor may be attached to a pipe.  See page 1, lines 1-8, and page 11, lines 16-21.  Munn also discloses that the sensor comprises a wire made of a metal or alloy having a rate of corrosion corresponding to a rate of corrosion of a material  present in the system.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the “material  present in the system” be a wall of a pipe, especially if the pipe is part of a fire sprinkler system (see page 8, lines 5-11, Abstract (noting especially “a sprinkler system”); and claim 17 (noting especially “a sprinkler system”.) because any significant corrosion to any portion of a pipe of fire sprinkler system would be very detrimental to the proper functioning of this system, resulting in great material loss or even injury and death if a fire breaks out before remedial action has been taken to repair or replace the corroded pipe); and 
a detector (not shown, but clearly disclosed


    PNG
    media_image25.png
    163
    1013
    media_image25.png
    Greyscale

	See page 8, lines 13-15.) to: 
receive an electrical signal from the sensor, the electrical signal indicating a monitored value of an electrical characteristic (again, see page 8, lines 13-15, which is reproduced just above.); 
determine a corrosion status indicative of at least one of a corrosion level of the wall and a rate of corrosion of the wall based on the monitored value of the electrical characteristic and at least one of a predetermined value of the electrical characteristic and a previously monitored value of the electrical characteristic ( this limitation is implied by the following

    PNG
    media_image26.png
    216
    886
    media_image26.png
    Greyscale

See page 5, lines 16-20); and 
output an indication of the corrosion status (see again page 5, lines 16-20).


Addressing claim 90, as for “receiving, by a first circuit of the detector, the electrical signal”, this “receiving” may be inferred from the following in Munn    


    PNG
    media_image25.png
    163
    1013
    media_image25.png
    Greyscale

	See Munn page 8, lines 13-15.).
As for “determining, by a second circuit of the detector, the corrosion status…”, note the following in Munn 



    PNG
    media_image28.png
    403
    817
    media_image28.png
    Greyscale

	See Munn page 8, lines 15-20.





Claims 78 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Munn as applied to claims 71-73, 76, 81-83, 86, and 90 above, and further in view of Spruth et al. US 2011/0193577 A1 (hereafter “Spruth”).

Addressing claim 78, Munn does not disclose having the corrosion monitoring system comprise “a transmission circuit to transmit the indication of the corrosion status to a remote device.”  
Spruth discloses a remote monitor for corrosion protection of pipelines and structures, which comprises a transmission circuit to transmit the indication of the corrosion status of the pipeline (based on a test coupon near the pipeline) to a remote device.  See the title, Abstract, and paragraphs [0015]-[0023].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a transmission circuit to transmit the indication of the corrosion status to a remote device for the corrosion monitoring system of Munn because as indicated in the rejection of underlying claim 71 Munn discloses that the corrosion monitoring system may be used with a fire sprinkler system.  So, a transmission circuit as taught by Spruth will provide 24 hour reassurance to the owner and supervisor of the building or structure in which the fire sprinkler system is located that the pipe(s) through which water for putting out a fire is to flow is either in good condition so that such water if needed will flow unimpeded or without leaking out of the pipe or that the pipe is starting to degrade and needs repair or to be replaced.       


Addressing claim 80, as for the detector comprising “a first circuit to receive the electrical signal” this circuit may be inferred from the following in Munn    


    PNG
    media_image25.png
    163
    1013
    media_image25.png
    Greyscale

	See Munn page 8, lines 13-15.).
As for the detector also comprising “a second circuit to determine the corrosion status, the second circuit in wireless/RF communication with the first circuit…”, Spruth discloses a remote monitor for corrosion protection of pipelines and structures, which comprises a wireless transmission circuit to transmit the indication of the corrosion status of the pipeline (based on a test coupon near the pipeline) to a remote device.  See the title, Abstract, and paragraphs [0015]-[0023].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a wireless/RF transmission circuit to transmit the indication of the corrosion status to a remote device for the corrosion monitoring system of Munn because as indicated in the rejection of underlying claim 71 Munn discloses that the corrosion monitoring system may be used with a fire sprinkler system.  So, a wireless transmission circuit as taught by Spruth will provide 24 hour reassurance to the owner and supervisor of the building or structure in which the fire sprinkler system is located that the pipe(s) through which water for putting out a fire is to flow is either in good condition so that such water if needed will flow unimpeded or without leaking out of the pipe or that the pipe is starting to degrade and needs repair or to be replaced.       


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             December 9, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the context of the first two paragraphs of Wilson Description of Specific Embodiments in columns 3-4 and Figure 1, one of ordinary skill in the electrochemical sensing art would understand that the reference to “corrosion rate of steel” in the col. 3:69-72 statement, “For example, considering the electrode 21 as the test specimen electrode, the determination of the corrosion rate of steel would require this electrode to be made of steel…”implies that a wall of a pipe (13, 14)  is made of steel.   
        
        2 One of ordinary skill in the electrochemical sensing art would know that calibrating the ammeter to provide a readout of corrosion rate implies configuring the detector to determine a corrosion  status as claimed.  
        3 The Examiner is not relying upon Ponstingl for its optical sensor, but for its teaching of the importance of knowing both the corrosion rate and corrosion status, which are not necessarily independent, of an object such as a pipe.  One of ordinary skill in the electrochemical art would be able to calibrate the sensor to relate the or an electrical characterisitic to corrosion state in a similar manner as has already been done in Wilson for corrosion rate.
        4 In the context of the first two paragraphs of Wilson Description of Specific Embodiments in columns 3-4 and Figure 1, one of ordinary skill in the electrochemical sensing art would understand that the reference to “corrosion rate of steel” in the col. 3:69-72 statement, “For example, considering the electrode 21 as the test specimen electrode, the determination of the corrosion rate of steel would require this electrode to be made of steel…”implies that a wall of a pipe (13, 14)  is made of steel.   
        
        5 One of ordinary skill in the electrochemical sensing art would know that calibrating the ammeter to provide a readout of corrosion rate implies configuring the detector to determine a corrosion  status as claimed.  
        6 The Examiner is not relying upon Ponstingl for its optical sensor, but for its teaching of the importance of knowing both the corrosion rate and corrosion status, which are not necessarily independent, of an object such as a pipe.  One of ordinary skill in the electrochemical art would be able to calibrate the sensor to relate the or an electrical characterisitic to corrosion state in a similar manner as has already been done in Wilson for corrosion rate.